DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 8/22/2021 are acknowledged and have been fully considered.  Claims 1-21 are now pending.  No claims are canceled; claims 1, 6, and 17 are amended; no claims are withdrawn; no claims are new.
Claims 1-21 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/22/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] method for modifying skin appearance of a person” as the preamble, and also recites “the method results in the appearance of the skin being modified and/or in modifying the skin feel as perceived by the person” in the body of the claim.  The preamble of the claim conflicts with the body of the claim, as the preamble is limited to a method of “modifying skin appearance”, which does not read on the resulting limitation of “modifying the skin feel as perceived by the person” recited in the body of the claim.  It is not clear if “modifying the skin feel as perceived by the person” satisfies the instant method, or if the method requires “modifying skin appearance of a person” as appearance and feel differ in scope.  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claims 2-21 are rejected for depending on an indefinite base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Izumikawa et al. (US 2015/0290094).
Regarding claims 1, 2, 5, and 16, Izumikawa et al. discloses surface-treated spherical calcium carbonate particles for use in cosmetics having a volume mean diameter in a range of 0.5 to 20 μm (see abstract).  As evidenced by the instant specification, the phrase “volume median particle size d50” describes a diameter value such that 50% or 98% by volume, respectively, of the particles have a diameter of less than this value (see [0033]), and thus the volume mean diameter disclosed by Izumikawa et al. corresponds to the term recited by the instant claim.  Regarding the In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, it is noted that Izumikawa et al. discloses reacting precipitated calcium carbonate (see [0034]) with a strong acid, such as phosphoric acid (see [0035]).  Regarding the limitation of “the method results in the appearance of the skin being modified and/or in modifying the skin feel as perceived by the person”, Izumikawa et al. discloses the same composition as 
Regarding claims 6, 13, and 17, Izumikawa et al. discloses skin care cosmetics such as lotion, emulsion, and cream; and makeup cosmetics such as powdery foundation makeups, oily foundation cream, water-in-oil type foundation makeups, face powder, rouge, base cream, suntan lotion, eyeliner, eyeshadow, eyebrow, mascara, lipsticks, and lip cream (see [0058]).  Izumikawa et al. discloses the same composition as instantly claimed applied to the skin.  The use of the same material, to the same substrate (skin), with the same active step would reasonably result in the same effect as instantly claimed.
Regarding claims 8 and 19, Izumikawa et al. discloses compositions with 5% by weight of the surface-reacted calcium carbonate (see Examples 3 and 4).
Regarding claim 9, Izumikawa et al. discloses compositions with at least one oil (see Examples 3 and 4). Izumikawa et al. discloses water-in-oil type foundation makeups (see [0058]).
Regarding claim 10 and 11, Izumikawa et al. discloses surface-treated spherical calcium carbonate particles having on the surfaces a hydrous silica coating, and further a silicone oil coating on the hydrous silica coating (see [0092]).
Regarding claim 12, Izumikawa et al. discloses surfactants, binders, humectants, remineralizers, flavouring agents, sweetening agents and/or water (see [0099]).

Regarding claim 20, Izumikawa et al. discloses water-in-oil type foundation makeups (i.e. further comprises water, see [0058]).  Izumikawa et al. discloses surface-treated spherical calcium carbonate particles having on the surfaces a hydrous silica coating, and further a silicone oil coating on the hydrous silica coating (see [0092]).

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Budde et al. (US 2016/0271025).
Regarding claims 1, 2, 5, and 16, Budde et al. discloses a surface-reacted calcium carbonate that is reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid (see abstract). Budde et al. discloses a weight median particle size d50 from 0.1 to 100 μm, preferably from 0.5 to 50 μm (see [0068]).  Budde et al. disclose that the material can be used in cosmetic compositions (see [0070]).  Regarding the preamble of “modifying skin appearance”, cosmetics are used to modify the appearance of skin when applied.  Unless an unobvious structural limitation is provided by a process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Budde et al. discloses surface-treated spherical calcium carbonate particles for use in cosmetics, the teachings of the prior art appear to meet the product limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, Budde et al. discloses adding at least one acid and treating with carbon dioxide, either formed in situ by the acid treatment and/or can be supplied from an external source (see [0053]-[0054]).  Budde et al. discloses that sulphuric acid or hydrochloric acid can be used (see [0054]).  Regarding the limitation of “the method results in the appearance of the skin being modified and/or in modifying the skin feel as perceived by the person”, Budde et al. discloses the same composition as instantly claimed applied to the skin.  The use of the same material, to the same substrate (skin), with the same active step would reasonably result in the same effect as instantly claimed, i.e. the appearance of the skin being modified and/or in modifying the skin feel as perceived by the person.  
Regarding claim 3, Budde et al. discloses a specific surface area of from 5 m2/g to 200 m2/g (see [0067]).
Regarding claim 4, Budde et al. discloses that the natural ground calcium carbonate can be marble, chalk, dolomite, limestone and mixtures thereof (see [0043]). Budde et al. discloses the synthetic calcium carbonate is precipitated calcium 
Regarding claims 6 and 17, Budde et al. discloses that the composition is used on the skin, which reads on a “covering agent” as it “covers” the skin when applied (see [0021]).  Further, the use of the same material, to the same substrate (skin), with the same active step would reasonably result in the same effect as instantly claimed.  
Regarding claims 7 and 18, Budde et al. discloses compositions with a pH of less than or equal to 8.5 (see Table 6). Budde et al. discloses that the compositions have a neutral pH of 6 to 8 (see [0083]).
Regarding claims 8 and 19, Budde et al. discloses that the calcium carbonate can be present 5-40% by weight of the composition (see [0050]).
Regarding claims 9 and 20, Budde et al. discloses compositions which contain water (see Table 1).
Regarding claims 10-12, Budde et al. discloses dispersing agents, thickeners, preservatives, humectants, foaming agents, fluoride sources, flavouring agents, fragrances, colorants, active agents, buffering systems, pharmaceutically, biologically or cosmetically active agents, biocides, or disinfecting agents (see [0089]).  Regarding the limitation of “at least one active agent being adsorbed onto an/or absorbed into the surface of the surface-reacted calcium carbonate, the prior art discloses the same active agents and surface-reacted calcium carbonate, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 13, Budde et al. discloses that the composition is used on the skin (i.e. a skin care product, see [0021]).
Regarding claims 14 and 21, Budde et al. discloses a Brookfield viscosity from 4,000 to 50,000 mPa·s (see [0084)].
Regarding claim 15, Budde et al. discloses an abrasive cleaning composition (see abstract), which is disclosed to be used on the skin (see [0021]), which reasonably reads on providing skin feel modification.

Response to Arguments
Applicant's arguments filed 8/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the each of the cited alleged anticipatory documents does not disclose the limitations arranged or combined in the same way as Applicant’s claims and that the Examiner picks and chooses from the distinct teaching in the cited document and then combines them to allegedly achieve Applicant’s claimed inventions.  However, Budde et al. discloses a surface-reacted calcium carbonate that is reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid (see abstract). Budde et al. discloses a weight median particle size d50 from 0.1 to 100 μm, preferably from 0.5 to 50 μm (see [0068]).  Budde et al. disclose that the 
Applicant argues that lzumikawa et al. does not disclose a surface-reacted calcium carbonate and "the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H30* ion donors, wherein the carbon dioxide is formed in situ by the H30* ion donors treatment and/or is supplied from an external source.  However, Izumikawa et al. discloses surface-treated spherical calcium carbonate particles for use in cosmetics having a volume mean diameter in a range of 0.5 to 20 μm (see abstract).  Unless an unobvious structural limitation is provided by a process limitation, In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  AS Applicant has set forth no arguments with evidence establishing an unobvious difference between the claimed product and the prior art product, the teachings of the prior art appear to meet the product limitations recited in the instant claim.
Applicant argues that Budde is directed to an abrasive cleaning composition, whereas Applicant's claims are directed to a method for modifying the biomechanical properties of the skin. Applicant argues that abrasive cleaning composition by its definition is applied to a surface to abrasively clean that surface.  However, as set forth in the rejection of record, Budde et al. discloses the same composition as instantly claimed which is applied to the skin, which is the active step instantly claimed.    Applicant’s arguments that the same composition, applied to skin as instantly claimed 
Applicant argues that the rejection does not point to a single method in Budde et al. that preforms all of the limitations of Applicant’s method claims.  However, Budde et al. discloses a surface-reacted calcium carbonate that is reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid (see abstract). Budde et al. discloses a weight median particle size d50 from 0.1 to 100 μm, preferably from 0.5 to 50 μm (see [0068]).  Budde et al. disclose that the material can be used in cosmetic compositions such as body scrub or face peelings (see [0070]), which are applied to the skin.
Applicant argues that [0050] of Budde et al. discloses only the preparation of the Budde's abrasive cleaning composition, not the amounts of the ingredients of Budde's abrasive cleaning composition.  However, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  Further, in addition to the teachings of [0050], it is noted that Budde et al. also discloses the composition comprises from 10 to 80 wt.-% abrasive material (see [0073]) and also teaches at least 6 wt.-%, based on the total weight of the composition (see [0073]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Applicant argues that with regards to claims 10-11 there is nothing in the rejection that discusses or even asserts that anything is adsorbed onto and/or absorbed into the surface of the surface-reacted calcium carbonate, let alone any of the specific items listed in claim 11.  However, regarding claims 10-11, Budde et al. discloses dispersing agents (i.e. a surfactant as recited by claim 11), thickeners, preservatives (as recited by claim 11), humectants, foaming agents, fluoride sources (i.e. a pharmaceutically active agent as recited by claim 11), flavouring agents, fragrances (as recited by claim 11), colorants, active agents (as recited by claim 11), buffering systems, pharmaceutically (as recited by claim 11), biologically or cosmetically active agents, biocides (i.e. a disinfecting agent as recited by claim 11), or disinfecting agents (as recited by claim 11) (see [0089]).  Regarding the limitation of “at least one active agent being adsorbed onto an/or absorbed into the surface of the surface-reacted calcium carbonate, the prior art discloses the same active agents and surface-reacted calcium carbonate, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  The Examiner has clearly set forth a case for 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/961671. 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/961671 is drawn to a method for modifying the biomechanical properties of the skin to wherein the surface-reacted calcium carbonate has a volume median particle size d50 from 0.1 to 90 µm, and wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or 3O+ ion donors, wherein the carbon dioxide is formed in situ by the H3O+ ion donors treatment and/or is supplied from an external source, the method results in a modification of one or more of firmness of the skin, elasticity of the skin, or plasticity of the skin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/22/2021 have been fully considered but they are not persuasive. Applicant argues that rejection has not provided a clear articulation of the reason(s) why the claimed invention would have been obvious.  However, both Applications are drawn to methods of applying the same composition to the skin.  While they are not identical, they are not patentably distinct.  
The Examiner acknowledges Applicant’s consideration of filing a Terminal Disclaimer once allowable subject matter is identified in either copending Application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Melissa L Fisher/Primary Examiner, Art Unit 1611